 Case 2:19-cv-09026-JFW-GJS Document 188 Filed 02/03/21 Page 1 of 1 Page ID #:3922




1
2
3                                                                                JS-6
4
5
6
7                                UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9
     MARIAM SARKISYAN,                                     Case No.: 2:19-CV-09026 JFW-GJSx
10
                   Plaintiff,                              JUDGMENT
11
     vs.                                                   Hon. John F. Walter
12                                                         Courtroom 7A
     UNITED STATES OF AMERICA,
13                 Defendants.
14
15         This action came before the Court for a bench trial on November 17, 2020, with Judge
16   John F. Walter presiding. After hearing the evidence and considering the parties’ post-trial
17   proposed findings of fact and conclusions of law, on January 29, 2021, the Court issued its
18   Findings of Fact and Conclusions of Law in favor of Defendant and against Plaintiff. (Docket
19   No. 185.)
20         IT IS HEREBY ORDERED, ADJUDGED AND DECREED, pursuant to the Court’s
21   Findings of Fact and Conclusions of Law, that judgment is entered in favor of Defendant,
22   United States of America, and against Plaintiff, Mariam Sarkisyan. Defendant shall recover its
23   costs, and Plaintiff shall recover nothing in this action.
24
     Dated: February 3, 2021
25
                                                   Hon. John F. Walter, U.S. District Judge
26
27

                                                       1
